Citation Nr: 1538890	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  13-22 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for pseudofolliculitis barbae, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been presented to reopen the claim of service connection for a disability manifested by chest pain, and if so, whether service connection is warranted.

3.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected orthopedic disabilities.

4.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected orthopedic disabilities.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected orthopedic disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to December 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in May and June 2010 by the Atlanta, Georgia, Regional Offices (RO) of the Department of Veterans Affairs (VA).

In addition to the issues captioned above, the Veteran also initiated an appeal of the RO's denial of his claim seeking service connection for a right hip disability.  However, the RO granted service connection for a right hip disability during the pendency of this appeal, as reflected in a June 2013 rating decision, thereby extinguishing the related appeal.

In April 2015, the Veteran appeared at a hearing conducted at the Board's Central Office by the undersigned Veterans Law Judge.  

The Veteran's claims seeking service connection for left hip and ankle disabilities and his claim to reopen service connection for a disability manifested by chest pain are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In a final September 1995 rating decision, the RO denied service connection for the pseudofolliculitis barbae.  

2.  Since September 1995, newly submitted evidence of record includes treatment records reflecting current diagnoses of pseudofolliculitis barbae.  

3.  The Veteran developed chronic pseudofolliculitis barbae during service, and the skin disorder has persisted since service.  

4.  A VA physician characterized the Veteran's currently-diagnosed erectile dysfunction as a complication of his service-connected lumbar spine disability.  


CONCLUSIONS OF LAW

1.  The September 1995 rating decision, which denied service connection for pseudofolliculitis barbae, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for pseudofolliculitis barbae is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.   The criteria for service connection for pseudofolliculitis barbae have been met.  38 U.S.C.A §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for erectile dysfunction, as secondary to a service-connected lumbar spine disability, have been met.  38 U.S.C.A §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The Veteran is seeking to reopen his previously denied service connection claim for pseudofolliculitis barbae.  

The RO denied the Veteran's initial service connection claim for pseudofolliculitis barbae in September 1995.  As the Veteran did not initiate an appeal of this decision or submit any relevant evidence within one year of the issuance of the September 1995 rating decision, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

Nevertheless, a final denial of a service connection claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), it was stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision-makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

As reflected in the September 1995 rating decision, the RO denied the Veteran's initial service connection claim for pseudofolliculitis barbae because the evidence then of record failed to reflect a current diagnosis of this skin disorder.  Since the issuance of this rating decision, the newly submitted evidence of record includes private dermatological treatment reflecting a current diagnosis of pseudofolliculitis barbae.  As this newly submitted evidence directly relates to the reason the Veteran's claim was initially denied, the Board finds the evidence to be both new and material, sufficient to reopen the claim.  The merits of this reopened claim are discussed below.

Service Connection Claims

In order to establish direct service connection, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disorder, or for increased in disability caused by a service connected disorder.  38 C.F.R. § 3.310(a).  

With regard to the Veteran's claim seeking service connection for pseudofolliculitis barbae, the Veteran's service treatment records reflect that he developed this facial skin disorder, triggered by shaving, during service.  Furthermore, as a result of the ongoing, chronic nature of this skin disorder, the Veteran was eventually issued a permanent shaving profile, which excused him from shaving his facial hair until his discharge from service and allowed him to instead wear a close-cropped beard.  Because this chronic disability persisted after service and would recur upon facial shaving, the Veteran continued to wear a close-cropped beard after his discharge from service.  However, the continued presence of his chronic skin disorder is reflected in recent dermatological treatment of record, which reflects a current diagnosis of pseudofolliculitis barbae.  

Given that the Veteran was diagnosed with a chronic form of pseudofolliculitis barbae in service, and the continued presence of this disorder is established by medical evidence of record, the Board concludes that a basis for granting service connection for pseudofolliculitis barbae has been presented; accordingly, service connection for pseudofolliculitis barbae is warranted.

With regard to the Veteran's claim seeking service connection for erectile dysfunction, the Veteran is currently diagnosed with this disability, as reflected in VA treatment and examination reports of record.  However, the RO denied his initial service connection claim after concluding that the Veteran's erectile dysfunction was not secondary to his service-connected psychiatric disorders, to include as a result of medication therefor.  However, the RO did not address any other theory of service connection, to include whether this disorder could be linked to any of the Veteran's numerous other service-connected disabilities.  

In that regard, the VA examiner who conducted the Veteran's February 2010 VA examination characterized the Veteran's erectile dysfunction as a complication of his service-connected lumbar spine disability, degenerative disc disease and degenerative joint disease.  Given this characterization of the Veteran's currently-diagnosed erectile dysfunction as related to a service-connected disability, and given that there are no conflicting medical opinions of record that attribute his erectile dysfunction to another etiology, the Board finds that this medical evidence is sufficient to establish a link between the Veteran's claimed disability and a service-connected disability.  Accordingly, a basis for granting service connection for erectile dysfunction on a secondary basis has been presented, and service connection for erectile dysfunction is warranted.  



ORDER

New and material evidence having been presented, the claim for service connection for pseudofolliculitis barbae is reopened.

Service connection for pseudofolliculitis barbae is granted.  

Service connection for erectile dysfunction, as secondary to a service-connected lumbar spine disability, is granted.  


REMAND

With regard to the Veteran's claim to reopen service connection for a disability manifested by chest pain, the RO initially denied this claim in September 1995 because the evidence then of record failed to reflect a diagnosis of a disability manifested by chest pain.  In that regard, the RO noted that the Veteran's in-service echocardiogram findings of sinus bradycardia with cardiac arrhythmia are only test abnormalities and not a disparate, diagnosable disability.  Moreover, the Board cannot now conclude that the Veteran has not been diagnosed with a disability manifested by chest pain, as the Veteran's VA treatment records, which are constructively of record, have not been obtained since April 2011.   Accordingly, these outstanding records must be obtained, and if they reflect a diagnosis of a (not yet service-connected) disability manifested by chest pain, a VA medical opinion regarding the potential relationship between such disability and service must also be obtained.  

With regard to the Veteran's claim seeking service connection for a left hip disability, the RO obtained a VA medical opinion exploring whether the Veteran's currently-diagnosed left hip disability is directly related to service, which was rendered in conjunction with a June 2012 VA examination.  However, this negative nexus opinion relies solely on the lack of in-service treatment for a left hip disorder in support of the opinion, and the examiner failed to consider the Veteran's reports of sustaining left hip injuries during his many in-service parachuting exercises.  Thus, the opinion is inadequate, and a new direct service connection medical opinion is required.

Furthermore, as the Veteran is service-connected for numerous other orthopedic disabilities affecting his lower extremities, including a lumbar spine disability with radiculopathy of his bilateral lower extremities, a right hip disability, a right femur disability, a right ankle disability, and bilateral knee disabilities, it is plausible that the Veteran's current left hip disability is either related to or aggravated by these service-connected disabilities.  Accordingly, a related medical opinion exploring a theory of secondary service connection must also be obtained.  

With regard to the Veteran's claim seeking service connection for a left ankle disability, in his submitted statements and hearing testimony, the Veteran reported experiencing left ankle impairment, and the Board finds his reports to be both competent and credible.  Moreover, he reports sustaining numerous undocumented orthopedic injuries during service when engaging in paratrooping exercises, including injuries of his left ankle.  Given this competent, credible evidence of an in-service left ankle injury and post-service left ankle impairment, the Board concludes that the Veteran should be afforded a VA examination to determine if he has a current left ankle disability that is either directly related to service or related to his numerous service-connected orthopedic disabilities.  

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from April 2011 to the present.

2.  If these outstanding VA treatment records reflect a diagnosis of a current disability manifested by chest pain, other than chest pain related to the Veteran's already service-connected posttraumatic stress disorder (PTSD), schedule the Veteran for a VA examination to determine the potential relationship between this disability and service.  The Veteran's electronic claims file must be provided to the examiner for review.  

Then, the examiner is to state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the diagnosed disability manifested by chest pain is related to service.

When rendering this opinion, the examiner is asked to consider and comment on the clinical significance of the Veteran's in-service abnormal echocardiogram findings.

A complete rationale must be provided for the requested opinion.  

3.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of the Veteran's claimed left hip and left ankle disabilities.  The Veteran's electronic claims file must be provided to the examiner for review.  

After eliciting a history of his left hip and ankle impairments from the Veteran, the examiner is to conduct a relevant clinical examination to determine the nature of the Veteran's current left hip and left ankle impairments.  

Then, the examiner is to state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any currently-diagnosed left hip or left ankle disability is either directly related to service or caused or aggravated by his service-connected lumbar spine disability with radiculopathy of his bilateral lower extremities, right hip disability, right femur disability, right ankle disability, and/or bilateral knee disabilities.

When rendering this opinion, the examiner is asked to consider and comment on the clinical significance of the Veteran's credible reports that he sustained many undocumented injuries during service while performing parachuting exercises, including injuries to his left hip and left ankle.  

The examiner is further advised that the legal term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation of the Veteran's left hip and ankle disability by any of the aforementioned service-connected disabilities is found, the examiner must attempt to establish a baseline level of severity of the left hip or left ankle disability prior to aggravation by the service-connected disability.

A complete rationale must be provided for the requested opinion.  

4.  Finally, readjudicate the Veteran's claim to reopen service connection for a disability manifested by chest pain and his service connection claims for left hip and left ankle disabilities.  If any claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


